The opinion of the court was delivered by
Mason, J.:
This case concerns the construction of the law relating to the distribution of the Revised Statutes of 1923 as applied to district courts having two or more divisions. In the opinion already rendered the particular statute involved was said to be R. S. 20-510, which at present affects only Sedgwick county, when in fact it was R. S. 20-613, in force in- Wyandotte county. The language of the two acts is essentially the same so far as the matter in controversy is concerned and the questions of law discussed are not affected fiy the error. In a motion for a rehearing the plaintiff suggests that because the statute which is in operation in’Wyandotte county was originally enacted in 1909, and at the'same session a statute was passed (Laws 1909, ch. 6, § 2) for the distribution of the General Statutes of 1909 by the secretary of state, -these two statutes should be construed together, and thereby a different conclusion might be reached. In our judgment the circumstance that the act creating divisions of the Wyandotte district court was passed at the same session as one for the distribution of a compilation of the general statutes does not affect its construction in réspect to the matter here under consideration; but even if it did, the acts of 1921 .and 1923 regarding the distribution of the Revised Statutes of 1923 would still control. The motion for a rehearing is overruled.